[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Butler County Common Pleas Court adjudicating defendant-appellant, Alonzo West, to be a sexual predator.1
Appellant's first and second assignments of error are overruled for the reason that there is clear and convincing evidence in the record to support the trial court's determination that appellant is a sexual predator.  See R.C. 2950.09(C)-(2)(b); State v. Boshko (2000),139 Ohio App. 3d 827, 841.
Appellant's third assignment of error is overruled for the reason that the Ohio Rules of Evidence do not strictly apply to sexual predator adjudication hearings.  State v. Cook (1998), 83 Ohio St. 3d 404, 425. During a sexual predator hearing, a trial court may consider expert testimony and a forensic report prepared by a psychologist.  See Statev. Lamberson (Mar. 19, 2001), Madison App. No. CA2000-04-012, unreported; State v. Southerland (Dec. 30, 1999), Butler App. No. CA99-01-013, unreported. Further, the trial court in this case specifically stated that it did not rely on those portions of the expert testimony about which appellant complains.
Upon consideration of the foregoing, the trial court's decision is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.  Costs to be taxed to appellant.
ANTHONY VALEN, Judge, STEPHEN W. POWELL, Judge, concur.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.